DETAILED ACTION
Claims 1-5 are pending.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a controller comprising the following limitation/feature:
(Claim 1) - " a storage unit which stores in advance a nominal diameter and nominal length of a blade of the rotary tool, an imaging command unit which outputs an imaging command to the imaging device, a blade model generation unit which generates blade model data of the tool from the nominal diameter and nominal length stored in the storage unit, a tool shank/holder model generation unit which generates tool shank/holder model data from the image captured with the imaging device, and a model creation unit which creates model data of the rotary tool from the blade model data and the tool shank/holder model data", 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Keller, David, US Patent No. 7,290,474, Nov. 6, 2007.
2. Kim, Su-Jin. "Short and safe tool setting by safe space in NC machining." The International Journal of Advanced Manufacturing Technology 33.9 (2007): 1017-1023.
3. Laaksonen, Janne. "Visual measurement and modelling of tool wear in rough turning." (2008).
4. Yu, Zhanjiang, et al. "Tool wear inspection method for small lathe." 2014 IEEE International Conference on Mechatronics and Automation. IEEE, 2014.
5. Pokorný, Peter, Rudolf Zaujec, and Ivan Buranský. "Methodology measuring geometry of the shank cutting tools." (2015).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119